Order entered August 10, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00760-CR

                         BERNARD ANDRE EDWARDS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76339-Y

                                            ORDER
       We GRANT Deputy Court Reporter Debi Harris’s August 4, 2016 request for an

extension of time to file the reporter’s record. The time to file the reporter’s record is extended

to September 9, 2016.


                                                      /s/   LANA MYERS
                                                            JUSTICE